Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Claims 1-20 are pending and examined.

Claim Objections
Claim 2-4 and 7-8 are objected to because the method of claim 17 does not produce a “lyophilized” secreted fraction composition because there is no lyophilizing step in claim 17. Appropriate correction is required. It is suggested that “claim 17” be replaced with ---claim 18---. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Casida et al (US 6, 689,357 B2).
The claims are drawn to a lyophilized secreted fraction composition produced from Pseudomonas sp. strain PBL13 and/or  Burkholderia cenocepacia strain PBL18 by a specified method; said composition includes molecules with a molecular weight below 10kDa or above 30kDa; and an agricultural composition comprising said secreted fraction composition and a carrier. 
 Casida et al teach a secreted antimicrobial composition or biocontrol preparations produced from a Burkholderia sp using a specified method. Casida et al also teach the composition may be prepared from freeze-dried (lyophilized) cultures, cell pastes, cell-free filtrates, or cell fractions. The biocontrol composition comprises a 
It is noted that the specification is silent regarding the composition and structure of the claimed lyophilized secreted fraction composition from Burkholderia cenocepacia strain PBL18. Without this information, a meaningful comparison of the genetic basis that would distinguish the claimed composition from prior art composition extract cannot be made. Thus, evaluation of the claimed composition relative to the prior art compositions has been limited to the inclusion of molecules having a molecular weight below 10kDa and above 30kDa for the secreted fraction composition produced from Pseudomonas sp. strain PBL13. However, this is wide range of molecular weight and is a unique description as majority of antimicrobial compounds are low molecular weights as known to a skilled in the art. In addition, claims 2 and 4 do not require a molecular weight limitation. 
  The specification does not provide a sufficient description of the claimed lyophilized secreted fraction composition as to enable a meaningful comparison against the prior art. Given the similarity between the instantly claimed secreted fraction composition and the prior art secreted fraction composition, the instant composition only appears to differ from the prior art in its method of manufacture. Therefore, the position taken in this rejection is analogous to a product-by-process analysis. See MPEP 2113 (II) indicates that once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although 
In the alternate, even if the claimed secreted composition is not identical to the prior art one with regard to some unidentified properties, the differences between that which is disclosed and that which is claimed are considered to be so slight that the prior art composition is likely to inherently possess that same properties/characteristics of the claimed secreted composition. Therefore, the claimed secreted composition would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention, within the meaning of 35 USC 103. 
Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Therefore, the claimed invention is anticipated by or, in the alternative, is obvious over the prior art, absent evidence to the contrary.

s 2-4  and 7-8 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shepherd, Ryan William (20170233712 A1; published 08/17/2017).
 The claims are drawn to a lyophilized secreted fraction composition produced from Pseudomonas sp. strain PBL13 and/or  Burkholderia cenocepacia strain PBL18 by a specified method; said composition includes molecules with a molecular weight below 10kDa or above 30kDa; and an agricultural composition comprising said secreted fraction composition and a carrier; a plant or plant part that includes leaves or seeds applied with the agricultural composition. 
Shepherd discloses a secreted soluble antibacterial composition comprising acylase from Pseudomonas fluorescens [0035] strain A506 and having a molecular weight from 60kDa to 90kDa [0007]; said composition comprising an effective amount of acylase and a carrier [0071]. The instant specification states that the secreted fraction has antibacterial activity (Figs. 1-3) and plants including rice and plant parts including seeds treated with said composition [0009; 00015, [0069]- [0070], claims 1-13]. The specification fails to describe what is encompassed by the “lyophilizing” step. Therefore, the specification fails to distinguish a “lyophilized” secreted fraction from a “non-lyophilized” secreted fraction.
It is noted that the specification is silent regarding the composition and structure of the claimed lyophilized secreted fraction composition from Burkholderia cenocepacia strain PBL18. Without this information, a meaningful comparison of the genetic basis that would distinguish the claimed composition from prior art composition extract cannot be made. Thus, evaluation of the claimed composition relative to the prior art Pseudomonas sp. strain PBL13. However, this is wide range of molecular weight and is a unique description as majority of antimicrobial compounds are low molecular weights as known to a skilled in the art. In addition, claims 2 and 4 do not require a molecular weight limitation. 
  The specification does not provide a sufficient description of the claimed lyophilized secreted fraction composition as to enable a meaningful comparison against the prior art. Given the similarity between the instantly claimed secreted fraction composition and the prior art secreted fraction composition, the instant composition only appears to differ from the prior art in its method of manufacture. Therefore, the position taken in this rejection is analogous to a product-by-process analysis. See MPEP 2113 (II) indicates that once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Moreover, MPEP 2113 (III) states: "(w)here the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Therefore, the claimed invention is anticipated by or, in the alternative, is obvious over the prior art, absent evidence to the contrary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd, Ryan William (20170233712 A1; published 08/17/2017) in view of Asolkar et al (WO 2013/130680 A1) and Hoon (KR 100519469, reference is made to the translation attached thereto).
The teaching of Shepherd regarding claims 2-4 and 7-8 has been discussed above. Shepherd also teach methods of inhibiting bacterial phytopathogens by applying plants including rice or a plant part including seeds a secreted fraction composition from Pseudomonas sp. 
Pseudomonas sp strain and Burkholderia sp. strain.
Asolkar teaches isolated compounds and compositions comprising extract fraction (pages 35-36) with various molecular weights (from 210 to 1310 Daltons) derived from Pseudomonas protegens (formerly P. fluorescens) having antibacterial and antifungal properties (Examples 3-4), methods of producing said compounds and compositions from Pseudomonas sp (pages 33) ; methods of determining the molecular weight of compounds and compositions derived from Pseudomonas sp. The pathogenic bacteria includes Xanthomonas sp. and Erwinia (claims).
Hoon teaches the use of Pseudomonas sp. strain A B62 and Burkholderia sp. A B100 for inhibiting plant bacterial and fungal pathogens and a composition comprising 2, 4-diacetylphloroglucinol, a known antimicrobial compound from Pseudomonas sp. 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the molecular weight of the active compounds in the antimicrobial compound for further description of the compound or a composition comprising the compound or the Pseudomonas strain itself. One would have been motivated to combine a Pseudomonas strain or extract fraction composition thereof with a Burkholderia sp. strain or an extract fraction composition thereof for synergistic effects, given that Pseudomonas and Burkholderia strains are known to produce antimicrobial compounds upon application to plants or parts thereof as taught by each of Shepherd, Asolkar and Hoon, with a reasonable expectation of success. 

Claim Rejections - 35 USC § 112
Written Description Rejection
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The claims are drawn an agricultural composition comprising the bacterial Pseudomonas fluorescens strain PBL13, a Burkholderia cenocepacia strain or a combination thereof, and a carrier; a lyophilized secreted fraction composition from said bacterial strain, wherein the secreted fraction composition includes molecules with a molecular weight below 10kDa or above 30kD; an agricultural composition comprising the secreted fraction and a carrier; a plant or plant part including leaves and seeds, treated with said agricultural composition of claim 1. The claims are also drawn to a method for inhibiting the growth of a microorganism on plants, including rice, comprising contacting the plant with an effective amount of said composition to inhibit the growth of the microorganism on the plant, wherein the microorganism is a bacterium or a fungus, from a genus selected from the group consisting of: Burkholderia, Xanthomonas, Erwinia, Rhizoctonia, Pythium, Magnaporthe, or Fusarium; said method wherein the contacting is carried out by spraying or dusting the plant or a portion of the plant including leaves with the composition before flowering or during panicle formation. The Pseudomonas fluorescens strain designated as PBL13, a Burkholderia cenocepacia strain designated as PBL18 or a combination thereof, and separating the bacterial strain from the bacterial culture composition to produce the secreted fraction composition containing secreted material from the bacterial culture; said method further comprising lyophilizing the secreted fraction composition, and further separating the secreted fraction by molecular size to produce a size selected fraction, wherein the size selected fraction includes molecules with a molecular weight below 10kDa or above 30kD.
The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. The purpose of written description requirement is broader than to merely explain how to “make and use”. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either examples or an actual reduction, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate Id. 

The specification discloses bacterial strain from Burkholderia cenocepacia designated as BPL18 and bacterial strain from Pseudomonas fluorescens designated as PBL13. The specification shows by means of working examples the bacterial strains PBL13 and PBL18 inhibit the growth of several plant pathogens and the secreted fraction from said strains having antimicrobial activity. The specification describes the bacterial strains by their ability to inhibit bacterial and fungal pathogens only and does not describe a single other physiological or morphological characteristic. The specification does not describe any morphological characteristics of the bacterial Burkholderia cenocepacia strain BPL18 and Pseudomonas fluorescens strain PBL13, to distinguish it from other bacterial strains with antimicrobial activity on plant. The specification fails to describe the composition and structure of a secreted fraction from bacterial Burkholderia cenocepacia strain BPL18 or the composition and structure of a secreted fraction from Pseudomonas fluorescens strain PBL13.
While the amendment to the specification filed 12/01/2021 appears to perfect the deposit requirement of the bacterial Burkholderia cenocepacia strain BPL18 and the bacterial Pseudomonas fluorescens strain PBL13, the specification does not provide any other distinguishing characteristics of the strains. The MPEP 2163 states: “see also Deposit of the Biological Materials for Patent Purposes, Final Rule, 54 FR 34,864 (August 22, 1989) (The requirement for a specific identification is consistent with description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted.” Id. At 34, 876. “ [t]he description must be sufficient to 
With regard to the secreted fraction of the claimed invention, MPEP states that if a biomolecule is described only by functional characteristics, without any disclosed correlation between function and structure of the biomolecule, it is “not sufficient characteristics for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” The claims recite a genus of secreted fraction of unknown composition and structure from bacterial Burkholderia cenocepacia strain BPL18 and from bacterial Pseudomonas fluorescens strain PBL13. The specification does not teach a single species of such genus of secreted fraction composition or a structure common to a substantial majority of the members of the genus that would allow one to predictably determine the identity of the members of the genus claimed. The specification only states that the lyophilized secreted composition has antibacterial and/or antifungal activity but describes no structure that corresponds to the function or activity. 
Burkholderia cenocepacia strain BPL18 and a bacterial Pseudomonas fluorescens strain PBL13 and secreted fractions thereof, plants/seed treated there with and methods of using said bacterial strains or secreted fraction compositions as well as method of using the bacterial strains to produce the secreted fractions including secreted fractions having the are similarly not described. 

Response to Applicant’s arguments
In the response filed 12/01/2021, Applicant asserts that the amendment to claim 2 to depend from method claim 17 as a product by process claim would obviate the written description rejection. Applicant requests withdrawal of the rejection. This is not found persuasive because dependent claim 2 as amended do not recite distinguishing structure or specific structure that correlates function, or any other structural and/or physiological or genotypic characteristics.  The MPEP 2113 (III), states as follows:
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established….”

See also Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) where it states “one must define a compound by "whatever characteristics sufficiently distinguish it").

Neither the specification nor Applicant’s argument provides characteristics that sufficiently distinguishes the claimed lyophilized secreted fraction composition. The molecular weight of below 10kDa or above 30kDa recited in the claims is insufficient to 

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arseneault et al (The American Phytopathological Society (2016); Applicant’s IDS) teach Pseudomonas fluorescens strains produce PCA that are known for inhibiting growth of pathogens on plants. Yasmin et al (PLoS ONE (2016) teach Pseudomonas spp. having both antagonistic and growth promotion activities against bacterial leaf blight (BLB) in rice. 

No claim is allowed.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662